Citation Nr: 0112105	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  94-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease or gastritis, formerly classified as psychological 
symptoms affecting ulcer disease and/or as 
psychophysiological gastrointestinal disorder, currently 
evaluated at 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty service from October 1969 
to August 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, which denied entitlement to an increased 
(compensable) rating for a psychophysiological 
gastrointestinal disorder.  On appeal, the Board remanded the 
case to the RO for further development by decision dated in 
December 1996.  During the pendency of this appeal, the 
veteran moved to Arizona, and jurisdiction over his case was 
transferred to the Phoenix, Arizona, RO.  

The Phoenix RO increased the evaluation for psychological 
symptoms affecting ulcer disease to 10 percent by a rating 
decision dated in March 1998.  It was also noted that the 
prior classification had been as a psychophysiological 
gastrointestinal reaction, but that such pathology was now 
classified as psychological symptoms affecting ulcer disease.  
The Board affirmed that decision in January 1999 and also 
denied entitlement to service connection for a separate 
acquired psychiatric disorder.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  By Order dated March 24, 2000, the Veterans 
Claims Court vacated the Board's January 1999 decision, in 
part, and remanded the claim for an increase rating pursuant 
to 38 U.S.C.A. § 7252(a).  Parenthetically, the Board notes 
that the Veterans Claims Court also upheld the Board's denial 
of a separate service connection claim for an acquired 
psychiatric disorder.  The veteran's service representative 
submitted a written brief presentation in January 2001 and 
the case is now ready for appellate review.

As a final procedural matter, it appears to the Board that 
the veteran's representative raised a separate issue of 
service connection for depression on a secondary basis in the 
most recent written brief presentation.  That issue has not 
been otherwise developed for appellate review.  If the 
veteran or his representative desire to pursue that matter, 
they should raise the issue with specificity at the RO.  As 
there has been no separate secondary service-connection claim 
adjudicated, the Board has no authority to remand based on 
that legal theory.


REMAND

In light of the Veterans Claims Court's Order, the Board 
finds that due process requires a remand of the case.  
Specifically, during the pendency of this appeal, VA amended 
its regulations for rating neuropsychiatric claims, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the Board 
finds that a remand is necessary to consider the veteran's 
claim under the old and new psychiatric regulations, 
especially in view of the below.

In addition, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

By necessity, an evaluation of the veteran's service-
connected gastrointestinal disorder includes an evaluation of 
his psychiatric and gastrointestinal symptomatology and 
functional impairment associated therewith.  However, the 
record suggests a history of alcohol abuse and, while the 
most recent VA examiner made mention of the veteran's 
apparent alcohol problems, there was no assessment on how it 
impacted the veteran's service-connected disorder.  
Accordingly, and in light of the Veterans Claims Court remand 
and the veteran's most recent written brief presentation, the 
Board is of the opinion that an examination is needed to 
address the veteran's current level of functional impairment, 
including the impact of alcohol on his service-connected 
disorder.  Moreover, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for a gastrointestinal and 
psychological disorder not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, and whether additional 
records are received or not, the RO 
should schedule the veteran for the 
appropriate VA psychiatric and 
gastrointestinal examinations.  The 
examiners should, based on sound medical 
judgment and all available medical 
records, and any testing deemed 
appropriate, determine the veteran's 
current level of gastrointestinal 
disability and related psychiatric 
symptomatology.  All tests the examiners 
deem necessary should be accomplished and 
all clinical findings should be reported 
in detail.  The claims folder and a copy 
of the old and new psychiatric rating 
criteria should be provided to the 
examiners.  

After reviewing the claims folder and 
examining the veteran, the examiners are 
requested to enter an opinion as to which 
of the veteran's symptoms, 
gastrointestinal or psychiatric, are the 
more dominant (disabling) aspect of his 
disorder.  The examiners are also 
requested, to the extent possible, to 
address the impact of alcohol on the 
veteran's level of functioning and 
separate out those impairments associated 
with this service-connected disorder from 
those associated with alcohol use, any 
nonservice-connected disabilities, and/or 
other medical disabilities.  If certain 
symptoms cannot be dissociated from one 
disorder to another, it should be 
specified.

A Global Assessment of Functioning (GAF) 
score should also be determined, based 
only on the veteran's service-connected 
symptoms, and a full explanation of its 
meaning should be set out.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


